
	
		I
		111th CONGRESS
		2d Session
		H. R. 4795
		IN THE HOUSE OF REPRESENTATIVES
		
			March 9, 2010
			Mr. Matheson (for
			 himself and Mr. Terry) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To prohibit restrictions on the resale of event tickets
		  sold in interstate commerce as an unfair or deceptive act or
		  practice.
	
	
		1.Short titleThis Act may be cited as the
			 Ticket
			 Act.
		2.FindingsCongress finds the following:
			(1)Sponsors and
			 promoters of major music, sporting, and theatrical events are increasingly
			 seeking to control the resale of tickets to such events in the secondary
			 market, by employing restrictive State laws, imposing and enforcing onerous
			 contractual or license terms, and imposing technological barriers on ticket
			 resale.
			(2)Such restrictions
			 and downstream controls substantially impede interstate commerce in event
			 tickets, drive up ticket prices, reduce availability of tickets to interested
			 purchasers, narrow the choices available to the public, and are unfair to
			 consumers.
			(3)Eliminating such
			 restrictions and applying free market principles to the secondary market in
			 event tickets would encourage a robust competitive marketplace in such tickets,
			 would promote the healthy growth of electronic commerce in such tickets in
			 online marketplaces, and would be in the best interests of ticket purchasers,
			 fans, and the general public.
			(4)Purchasers of
			 event tickets, whether in the primary or secondary ticket markets, are entitled
			 to minimum consumer protection standards, including provisions for full refunds
			 of ticket purchases in appropriate circumstances.
			(5)In order to
			 achieve a nationwide free market in resale of event tickets, Congress must act
			 to preempt State or local laws that unjustifiably restrict such resales, while
			 preserving State and local authority to legislate or regulate to prevent fraud,
			 maintain public order, or vindicate other legitimate State and local
			 interests.
			3.DefinitionsIn this Act:
			(1)CommissionThe
			 term Commission means the Federal Trade Commission.
			(2)EventThe
			 term event means any concert, theatrical performance, sporting
			 event, exhibition, show, or similar scheduled activity, taking place in a venue
			 with a seating or attendance capacity exceeding 1,000 persons—
				(A)that is open to
			 the general public;
				(B)for which an
			 admission fee is charged; and
				(C)that is promoted, advertised, or marketed
			 in interstate commerce or for which event tickets are generally sold in
			 interstate commerce.
				(3)Event
			 ticketThe term event ticket means any physical,
			 electronic, or other form of a certificate, document, voucher, token, or other
			 evidence indicating that the bearer, possessor, or person entitled to
			 possession through purchase or otherwise has—
				(A)a revocable or
			 irrevocable right, privilege, or license to enter an event venue or occupy a
			 particular seat or area in an event venue with respect to one or more events;
			 or
				(B)an entitlement to
			 purchase such a right, privilege, or license with respect to one or more future
			 events.
				(4)PersonThe
			 term person means any natural person, partnership, corporation,
			 association, or other legal entity, including any person acting under color or
			 authority of State law.
			(5)ResaleThe
			 term resale includes any form of transfer, or offering to
			 transfer, of possession or entitlement to possession of an event ticket from
			 one person to another, with or without consideration, whether in person or by
			 means of telephone, mail, delivery service, facsimile, Internet, email, or
			 other electronic means. The term resale does not include the
			 initial sale of an event ticket by the ticket issuer.
			(6)StateThe
			 term State means any of the several States, the District of
			 Columbia, the Commonwealth of Puerto Rico, or any other territory or possession
			 of the United States.
			(7)Ticket
			 issuerThe term ticket issuer means any person that
			 first makes event tickets available, directly or indirectly, to the general
			 public, and may include—
				(A)the operator of a
			 venue;
				(B)the sponsor or
			 promoter of an event;
				(C)a sports team
			 participating in an event or a league whose teams are participating in an
			 event;
				(D)a theater company,
			 musical group or similar participant in an event; or
				(E)an agent of any
			 such person.
				(8)VenueThe
			 term venue means the theater, stadium, field, hall, or other
			 facility where an event takes place.
			4.Prohibition
			(a)unlawful
			 conductExcept as otherwise
			 provided in this Act, it shall be unlawful for any ticket issuer to prohibit or
			 restrict the resale or offering for resale of an event ticket by a lawful
			 possessor thereof.
			(b)Activities
			 describedActivities prohibited to ticket issuers by this Act
			 include—
				(1)purporting to
			 impose license or contractual terms on the initial sale of event tickets
			 (including terms printed on the back of a physical ticket) that prohibit resale
			 of the ticket, or restrict the price or other terms and conditions under which
			 a ticket may be resold;
				(2)requiring the
			 purchaser of a ticket, whether for a single event or for a series or season of
			 events, to agree not to resell the ticket, or to resell the ticket only through
			 a specific channel approved by the ticket issuer;
				(3)bringing legal
			 action, based on an unlawful prohibition or restriction on resale of an event
			 ticket, against—
					(A)a purchaser who
			 resells or offers to resell an event ticket without permission of the ticket
			 issuer, or in violation of a restriction purportedly imposed by the ticket
			 issuer;
					(B)persons who
			 facilitate or provide services for the resale of event tickets without such
			 permission or in alleged violation of such a restriction; or
					(C)the operator of a
			 physical or electronic marketplace in which a ticket is offered for resale
			 without such permission or in alleged violation of such a restriction;
					(4)imposing any
			 penalty on a ticket purchaser who resells or offers to resell an event ticket
			 without permission or in violation of a restriction purportedly imposed by the
			 ticket issuer, or treating such a purchaser in any material way less favorably
			 than a similarly situated purchaser who does not resell or offer to resell an
			 event ticket, or who complies with resale restrictions purportedly imposed by
			 the ticket issuer;
				(5)employing
			 technological means, including any means of promoting, carrying out,
			 documenting or verifying sales of event tickets, or of controlling entry to
			 venues by lawful possessors of event tickets, that have the effect of
			 prohibiting or restricting the ability of purchasers to resell such tickets; or
				(6)seeking to limit
			 or restrict the price, or to impose a minimum or maximum price, at which an
			 event ticket may be resold.
				5.Consumer
			 Protection Minimum Standards
			(a)Unlawful
			 conductIt shall be unlawful for any person to engage in the
			 primary or resale market for event ticket sales in any manner specified in
			 subsection (b) without complying with the consumer protection minimum standards
			 specified in this section with regard to event ticket sales.
			(b)ApplicationThis section applies to all persons engaged
			 in the trade or business of—
				(1)acting as a ticket issuer;
				(2)engaging in the resale of event tickets,
			 except in the case of an individual engaged in resales of no more than 25
			 tickets in any one year; or
				(3)providing a physical or electronic
			 marketplace for the sale or resale of event tickets by other persons.
				(c)ComplianceA person subject to this section may comply
			 with its provisions by conducting its sales or resales of event tickets in a
			 physical or electronic marketplace that provides the consumer protection
			 minimum standards specified in this section.
			(d)General
			 requirementsAll persons
			 subject to this section shall—
				(1)maintain a
			 toll-free telephone number for complaints and inquiries regarding its
			 activities in the sale or resale of event tickets; and
				(2)implement and
			 reasonably publicize a standard refund policy that meets the minimum standards
			 stated in subsection (d).
				(e)Requirements of
			 refund policyThe standard refund policy described in subsection
			 (c)—
				(1)shall provide a
			 consumer who purchases an event ticket from the person a full refund if—
					(A)the event is
			 canceled before the scheduled occurrence of the event, and is not
			 rescheduled;
					(B)the event ticket
			 sold by the person and received by the purchaser is counterfeit;
					(C)the event ticket
			 has been canceled by the ticket issuer for nonpayment by the original
			 purchaser, or for any reason other than an act or omission of the
			 consumer;
					(D)the event ticket
			 materially and to the detriment of the consumer fails to conform to the
			 description provided by the seller; or
					(E)the event ticket
			 was not delivered to the consumer prior to the occurrence of the event, unless
			 such failure of delivery was due to any act or omission of the consumer;
					(2)shall include in a
			 full refund the full price paid by the consumer for the event ticket, together
			 with any fees charged in connection with that purchase, including convenience
			 fees, processing fees, at-home printing charges, shipping and handling charges,
			 or delivery fees; and
				(3)may condition
			 entitlement to a refund upon timely return of the ticket purchased, and may
			 include reasonable safeguards against abuse of the policy.
				(f)Requirements as
			 minimum requirementsNothing in this section shall be construed
			 to prohibit any person subject to this section from implementing consumer
			 protection policies that exceed the minimum standard set forth in this section,
			 and that are otherwise compliant with this Act.
			6.Enforcement
			(a)Unfair and
			 deceptive act or practiceAny violation of section 4 or 5 shall
			 be treated as a violation of a rule under section 18 of the Federal Trade
			 Commission Act regarding unfair or deceptive acts or practices.
			(b)Enforcement by
			 the Federal Trade CommissionThe Commission shall enforce this
			 Act in the same manner, by the same means, and with the same jurisdiction,
			 powers and duties, as though all applicable provisions of the Federal Trade
			 Commission Act were incorporated into and made a part of this Act.
			(c)Enforcement by
			 States
				(1)Civil
			 actionIn any case in which
			 the attorney general of a State, or an agency of a State responsible for
			 consumer protection, has reason to believe that an interest of the residents of
			 that State has been or is adversely affected by any person who violates section
			 4 or 5 of this Act, the attorney general or the State agency, as parens
			 patriae, may bring a civil action on behalf of the residents of the State in a
			 district court of the United States of appropriate jurisdiction—
					(A)to enjoin further violation of section 4 or
			 5 by the defendant; or
					(B)to obtain damages
			 on behalf of residents of the State, in an amount equal to the greater
			 of—
						(i)the
			 actual monetary loss suffered by such residents; or
						(ii)the
			 amount determined under paragraph (2).
						(2)Statutory
			 damages
					(A)In
			 generalFor purposes of paragraph (1)(B)(ii), the amount
			 determined under this paragraph is the amount calculated by multiplying the
			 number of violations by up to $100, with each ticket subject to an unlawful
			 prohibition or restriction, or sold or offered to be sold in violation of
			 section 5, counted as a separate violation.
					(B)LimitationFor
			 any violation of section 4 or 5 with respect to any one event, the amount
			 determined under subparagraph (A) may not exceed $1,000,000.
					(3)Attorney
			 feesIn the case of any successful action under paragraph (1),
			 the court, in its discretion, may award the costs of the action and reasonable
			 attorney fees to the State.
				(4)Rights of
			 Federal regulatorsThe State shall serve prior written notice of
			 any action under paragraph (1) upon the Federal Trade Commission and provide
			 the Commission with a copy of its complaint, except in any case in which such
			 prior notice is not feasible, in which case the State shall serve such notice
			 immediately upon instituting such action. The Federal Trade Commission shall
			 have the right—
					(A)to intervene in
			 the action;
					(B)upon so
			 intervening, to be heard on all matters arising therein;
					(C)to remove the
			 action to the appropriate United States district court; and
					(D)to file petitions
			 for appeal.
					(5)ConstructionFor
			 purposes of bringing any civil action under paragraph (1), nothing in this Act
			 shall be construed to prevent an attorney general of a State from exercising
			 the powers conferred on the attorney general by the laws of that State
			 to—
					(A)conduct
			 investigations;
					(B)administer oaths
			 or affirmations; or
					(C)compel the
			 attendance of witnesses or the production of documentary and other
			 evidence.
					(6)Venue; service
			 of process
					(A)VenueAny
			 action brought under paragraph (1) may be brought in the district court of the
			 United States that meets applicable requirements relating to venue under
			 section 1391 of title 28, United States Code.
					(B)Service of
			 processIn an action brought under paragraph (1), process may be
			 served in any district in which the defendant—
						(i)is
			 an inhabitant; or
						(ii)maintains a
			 physical place of business.
						(7)Limitation on
			 State action while Federal action is pendingIf the Commission
			 has instituted a civil action or an administrative action for violation of this
			 Act, no State attorney general, or official or agency of a State, may bring an
			 action under this subsection during the pendency of that action against any
			 defendant named in the complaint of the Commission for any violation of this
			 Act alleged in the complaint.
				7.Effect on State
			 Law
			(a)Preemption in
			 generalExcept as otherwise provided in this section, this Act
			 preempts and supersedes any inconsistent statute, regulation, or rule of a
			 State or political subdivision of a State that purports to permit any action
			 prohibited by this Act, but only to the extent of such inconsistency.
			(b)Preemption of
			 Antiscalping LawsThis Act preempts and supersedes any statute,
			 regulation, or rule of a State or political subdivision of a State that limits
			 the price at which an event ticket may be resold.
			(c)SavingsNothing
			 in this Act shall be construed to preempt the applicability of the law of a
			 State or political subdivision of a State that—
				(1)regulates or
			 prohibits the sale or resale of event tickets—
					(A)based on proximity
			 of the location of sale to the location of a venue; or
					(B)in a manner that
			 constitutes disorderly conduct or breach of the peace;
					(2)empowers the
			 operator of a venue or its agent to deny admission to any person, or to eject
			 any person from an event, in order to preserve public safety or order, or to
			 prevent or restrict the admission of minors;
				(3)prohibits fraud,
			 deception, or similar practices in connection with the sale or resale of
			 tickets, or prohibits the sale or resale of counterfeit tickets;
				(4)treats a ticket as
			 a license for any purpose other than the prohibition or restriction of
			 resale;
				(5)regulates the
			 initial sale of event tickets by limiting the number of tickets that may be
			 purchased from a ticket issuer by a single person; or
				(6)prohibits the
			 intentional circumvention of technological means employed by ticket issuers to
			 enforce limitations on the number of tickets that may be purchased by a single
			 person, or the sale or distribution of devices, computer programs, or other
			 tools for the purpose of such circumvention.
				8.ExceptionsNothing in this Act shall be interpreted to
			 invalidate restrictions on the resale of tickets imposed by—
			(1)sponsors or promoters of events intended
			 solely to benefit charitable endeavors, for which all tickets are distributed
			 free of charge;
			(2)not-for-profit educational institutions,
			 with respect to athletic events involving athletes or teams of such
			 institutions, to the extent that such restrictions apply to tickets initially
			 distributed by the institution to—
				(A)students, faculty,
			 staff members, or alumni without charge; or
				(B)members of bona
			 fide booster organizations consisting of those making substantial financial
			 contributions to the institution.
				9.Effective
			 dateThis Act shall take
			 effect 1 year after the date of enactment, and shall apply to tickets for all
			 events which occur on or after the effective date.
		
